NO. 12-17-00031-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

TONY ANTHONY WHITE,                             §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION

       Tony Anthony White appeals his conviction for aggravated sexual assault of a child. In
one issue, he argues that some of the court costs imposed on him in the trial court’s judgment are
unconstitutional. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with continuous sexual abuse of a child. The
indictment further alleged that Appellant had two prior felony convictions. Appellant pleaded
“not guilty,” and the matter proceeded to a jury trial. The jury found Appellant “guilty” of the
lesser included offense of aggravated sexual assault of a child. Following a trial on punishment,
at which Appellant pleaded “true” to the enhancement allegations, the jury assessed his
punishment at imprisonment for life. The trial court sentenced Appellant accordingly, and this
appeal followed.


                                         COURT COSTS
       In his sole issue, Appellant argues that we should modify the trial court’s judgment and
withdrawal order to remove certain unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017); Salinas v. State, 523 S.W.3d 103, 106 (Tex. Crim. App. 2017). In Salinas,
the court of criminal appeals held the statute unconstitutional with respect to two of these
accounts––an account for “abused children’s counseling” and an account for “comprehensive
rehabilitation.” See Salinas, 523 S.W.3d at 105. As a result, the court held that any fee assessed
pursuant to the statute must be reduced pro rata to eliminate the percentage of the fee associated
with these accounts. See id. The court further held that its holding applies only to (1) a
defendant who raised the appropriate claim in a petition for discretionary review before the date
of the court’s opinion, if that petition is still pending on that date and the claim would otherwise
be properly before the court on discretionary review or (2) a defendant whose trial ends after the
mandate in Salinas issues. See id. at 112–13.
Analysis
       Here, the bill of costs indicates that the $133 consolidated fee was assessed. However,
because (1) no petition for discretionary review is pending on Appellant’s claim, and (2) the
proceedings in the trial court ended on January 13, 2017—well before the court’s March 8, 2017,
decision in Salinas—the court’s holding in that case does not apply. See id.; see also James v.
State, No. 05-16-01313-CR, 2017 WL 4944877, at *1 (Tex. App.–Dallas Nov. 1, 2017, no pet.)
(mem. op., not designated for publication); White v. State, No. 12-16-00110-CR, 2017 WL
2266998, at *1–2 (Tex. App.–Tyler May 24, 2017, no pet.) (mem op., not designated for
publication). Appellant’s sole issue is overruled.


                                           DISPOSITION
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.




                                                 2
                                                                JAMES T. WORTHEN
                                                                   Chief Justice



Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 13, 2017


                                         NO. 12-17-00031-CR


                                    TONY ANTHONY WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0534-16)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.